By the Court, Sawyer, C. J.:
The plaintiff was a creditor of the “Uncle Sam Silver Mining Company.” The defendant brought an action against the Uncle Sam Silver Mining Company, to recover all the mining ground and property of the latter, and it was agreed between the companies that the latter should permit the former, the defendant in this action, to take a judgment in said action for said property; and, in consideration therefor, the said Overman Silver Mining Company agreed to pay and discharge all the debts and liabilities of the Uncle Sam Silver Mining Company. This action is brought against the Over-man Silver Mining Company, to recover the debt due plaintiff from the Uncle Sam Silver Mining Company. The plaintiff claims a right to recover against the defendant by reason of the liability on the part of defendant to pay the debts of the Uncle Sam Silver Mining Company under the *537agreement before named. The above facts are alleged in the complaint, and the defendant demurred to the complaint, and the demurrer was sustained, on the ground that the complaint does not state facts sufficient to constitute a cause of action. The defendant insists that there is no privity of contract between plaintiff and defendant, and that the action cannot be maintained without an assignment of the contract.
It seems to us that the authorities cited by appellant sustain the position that the action can be maintained against defendant. Under the agreement alleged, the defendant received, through its judgment recovered by consent, a large amount of property, upon the consideration that it should pay and discharge all the debts and liabilities of the Uncle Sam Company. For a good and valuable consideration it agreed to pay and discharge the debts due, and liabilities to third persons. It received the property for that express purpose, and upon that consideration the promise was made, and the authorities show, that, in such cases, the party for whose benefit the promise is made, may maintain an action against the promisor. (Fleming v. Alter, 7 Serg. 294; Gay v. Thompison, 1 Johns. Ch. 32; Dearborn v. Park, 5 Me. 81; Felton v. Dickinson, 10 Mass. 289; Schemerhorn v. Vanderheyden, 1 Johns. 139; Jackson v. Pierce, 10 Johns. 413.) The companies agreed, and the plaintiff manifests his assent by bringing the action. (Arnold v. Lyman, 17 Mass. 404.) The question under the Statute of Frauds is disposed of by the same cases. If the contract between the two companies was not properly executed as a sealed instrument, it is still good as a simple contract. It was not necessary that it should be under seal. Under the authorities cited we think the complaint states a good cause of action.
Judgment reversed, with directions to the District Court to vacate the order sustaining the demurrer, and to enter an order overruling the demurrer, with leave to answer on the usual terms.